COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                              §
 RODNEY SANCHEZ LOPEZ,                                       No. 08-14-00070-CR
                                              §
                       Appellant,                                Appeal from
                                              §
 v.                                                           143rd District Court
                                              §
 THE STATE OF TEXAS,                                       of Reeves County, Texas
                                              §
                       Appellee.                           (TC # 13-08-07799-CRR)
                                              §

                                      JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss. Given that this

court lacks jurisdiction of this appeal, we conclude the motion should be dismissed as moot and

the appeal should be dismissed for want of jurisdiction, in accordance with the opinion of this

Court. We therefore dismiss the appeal. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.